FILED
                             NOT FOR PUBLICATION                            JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PABLO FELIPE MORAN GARCIA,                       No. 12-73260

               Petitioner,                       Agency No. A095-191-780

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Pablo Felipe Moran Garcia, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his request for a

continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a continuance and review de novo due process claims.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

deny the petition for review.

      The agency did not abuse its discretion in denying Moran Garcia’s request

for a continuance so that he could testify in his sons’ removal proceedings where

Moran Garcia did not show good cause for a continuance. See 8 C.F.R. § 1003.29

(an immigration judge may grant a motion to continue for good cause shown); see

also Sandoval-Luna, 526 F.3d at 1247. It follows that his due process challenge to

the agency’s denial also fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(petitioner must show error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2